THE THIRTEENTH COURT OF APPEALS

                                    13-19-00144-CV


                                Diane R. Mendez, et al.
                                          v.
                                     Pablo Garcia


                                 On Appeal from the
                   County Court at Law No 3 of Bexar County, Texas
                           Trial Cause No. 2019CV02108


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, although they are exempt from payment due to their inability to pay costs.

      We further order this decision certified below for observance.

July 18, 2019